Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Molen (US 3,647,172).
Referring to claim 1, Van Der Molen discloses a combination of an ISO container attached to a structure (column 1, lines 46-48), the combination comprising:
 (a) a first fastening device (6, fig 1)  having an elongated frame (2, fig 1) with longitudinally-opposing first and second ends, the first end (i.e. the end at portion 2) having a hook member (9, fig 1) inserted into a first corner casting (1) on a surface (10, fig 1) of the ISO container that is upwardly-facing in operable position (shown in fig 1), the second end (i.e. the end containing element 11) disposed along a vertical sidewall of the ISO container in operable position; and 
(b) a first tie-down member (the tie-down lashing shown in figure 1 attached to end connector 5) having a first member end (the opposed member from the end at 5) attached to the structure (i.e. transport ship) and a second member end (the end at element 5) attached to the second end (the end of assembly 6 at portion 11) of the first fastening device (shown in fig 1).

Referring to claim 2, Van Der Molen also discloses the second member end extends through at least one aperture (ele. 5 is from in shown in fig 1) formed in the second end of the first fastening device.


Referring to claim 4, Van Der Molen furthermore discloses the elongated frame of the first fastening device is substantially parallel (shown in fig 1) to the vertical sidewall of the ISO container.

Referring to claim 5, Van Der Molen additionally discloses at least a portion of the first tie-down member (shown in fig 1) extends substantially parallel to the elongated frame.

Referring to claim 6, in addition, Van Der Molen discloses the first member end attaches to the structure through a tie-down member (shown in fig 1) tightener that is mounted to the structure.



Referring to claim 11, Van Der Molen discloses a device for fastening an ISO container (column 1, lines 46-48) to a structure (ship’s cargo deck shown fig 1), the device comprising:
 an elongated frame (2, fig 1) with longitudinally-opposing first and second ends,
 the first end having a hook member (9, fig 1) configured for inserting into an opening (4, fig 1) of a corner casting of the ISO container, 
at least one aperture (aperture formed by tie ring element 11) formed in the second end and configured to receive a tie-down member (the tie-down lashing shown in figure 1 attached to end connector 5) that extends from the second end of the device and attaches to the structure (i.e. the transport ship), 
wherein the elongated frame is sufficiently rigid that the device does not deform when held vertically by the second end with the first end above the second end.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Molen (US 3,647,172) in view of Kallaes (US 4,249,840).
Regarding claim 14, Van Der Molen discloses a method of fastening an ISO container (column 1, lines 46-48) to a structure, the method comprising: 
(a) attaching a first fastening device (6, fig 1) to the ISO container, the first fastening device having an elongated frame (2, fig 1) with longitudinally-opposing first and second ends, the first end having a hook member (9, fig 1) inserted into a first corner casting on a surface of the ISO container that is upwardly-facing in operable position, the second end of the elongated frame is disposed along a vertical sidewall of the ISO container in operable position; 
(b) attaching a first member end structure (column 1, lines 34-36) of a first tie-down member (the tie-down lashing shown in figure 1 attached to end connector 5) to the second end of the first fastening device and attaching a second member end of the first tie-down member to the structure.
 Van Der Molen des not discloses tightening against the structure.
However, Kallaes et al. teach tightening (7, fig 3) the first tie-down member, thereby tending to draw the ISO container tightly against the structure.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a method of fastening an ISO container, such as that disclosed by Van Der Molen to have a tightening mechanism for use with an ISO container corner lashing configuration as taught by Kallaes et al. in order to prevent debris and other loose cargo shifting during transportation.

	
Allowable Subject Matter
Claims 3, 7-10, 12-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yamada et al. a bulkhead securing device.  Qin discloses a securing device.  Todd discloses a tie-down strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612